UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-422 MIDDLESEX WATER COMPANY (Exact name of registrant as specified in its charter) New Jersey (State of incorporation) 22-1114430 (IRS employer identification no.) 1500 Ronson Road, Iselin, NJ08830 (Address of principal executive offices, including zip code) (732) 634-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post files). YesoNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ The number of shares outstanding of each of the registrant's classes of common stock, as of May 8, 2009: Common Stock, No Par Value: 13,429,080 shares outstanding. INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Statements of Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statements of Capital Stock and Long-term Debt 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures of Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 22 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands except per share amounts) Three Months Ended March 31, 2009 2008 Operating Revenues $ 20,583 $ 20,855 Operating Expenses: Operations 11,855 11,102 Maintenance 1,188 996 Depreciation 2,086 1,931 Other Taxes 2,452 2,479 Total Operating Expenses 17,581 16,508 Operating Income 3,002 4,347 Other Income (Expense): Allowance for Funds Used During Construction 241 103 Other Income 178 241 Other Expense (10 ) (46 ) Total Other Income, net 409 298 Interest Charges 1,392 1,517 Income before Income Taxes 2,019 3,128 Income Taxes 658 1,124 Net Income 1,361 2,004 Preferred Stock Dividend Requirements 52 62 Earnings Applicable to Common Stock $ 1,309 $ 1,942 Earnings per share of Common Stock: Basic $ 0.10 $ 0.15 Diluted $ 0.10 $ 0.15 Average Number of Common Shares Outstanding: Basic 13,413 13,254 Diluted 13,676 13,585 Cash Dividends Paid per Common Share $ 0.1775 $ 0.1750 See Notes to Condensed Consolidated Financial Statements 1 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATEDBALANCE SHEETS (Unaudited ) (In thousands) March 31, December 31, ASSETS 2009 2008 UTILITY PLANT: Water Production $107,708 $107,517 Transmission and Distribution 285,975 283,759 General 27,604 27,142 Construction Work in Progress 15,767 11,653 TOTAL 437,054 430,071 Less Accumulated Depreciation 72,241 70,544 UTILITY PLANT - NET 364,813 359,527 CURRENT ASSETS: Cash and Cash Equivalents 3,158 3,288 Accounts Receivable, net 8,971 9,510 Unbilled Revenues 4,359 4,822 Materials and Supplies (at average cost) 1,480 1,475 Prepayments 993 1,481 TOTAL CURRENT ASSETS 18,961 20,576 DEFERRED CHARGES Unamortized Debt Expense 2,986 2,903 AND OTHER ASSETS: Preliminary Survey and Investigation Charges 6,915 7,187 Regulatory Assets 31,747 31,910 Operations Contracts Fees Receivable 3,736 3,708 Restricted Cash 6,947 7,049 Non-utility Assets - Net 6,727 6,762 Other 519 378 TOTAL DEFERRED CHARGES AND OTHER ASSETS 59,577 59,897 TOTAL ASSETS $443,351 $440,000 CAPITALIZATION AND LIABILITIES CAPITALIZATION: Common Stock, No Par Value $108,100 $107,726 Retained Earnings 29,006 30,077 TOTAL COMMON EQUITY 137,106 137,803 Preferred Stock 3,375 3,375 Long-term Debt 124,351 118,217 TOTAL CAPITALIZATION 264,832 259,395 CURRENT Current Portion of Long-term Debt 3,323 17,985 LIABILITIES: Notes Payable 37,010 25,877 Accounts Payable 4,957 5,689 Accrued Taxes 9,420 7,781 Accrued Interest 887 2,053 Unearned Revenues and Advanced Service Fees 812 842 Other 1,619 1,243 TOTAL CURRENT LIABILITIES 58,028 61,470 COMMITMENTS AND CONTINGENT LIABILITIES (Note 7) DEFERRED CREDITS Customer Advances for Construction 21,871 22,089 AND OTHER LIABILITIES: Accumulated Deferred Investment Tax Credits 1,362 1,382 Accumulated Deferred Income Taxes 22,135 21,733 Employee Benefit Plans 26,023 25,540 Regulatory Liability - Cost of Utility Plant Removal 6,347 6,197 Other 931 963 TOTAL DEFERRED CREDITS AND OTHER LIABILITIES 78,669 77,904 CONTRIBUTIONS IN AID OF CONSTRUCTION 41,822 41,231 TOTAL CAPITALIZATION AND LIABILITIES $443,351 $440,000 See Notes to Condensed Consolidated Financial Statements. 2 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 1,361 $ 2,004 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and Amortization 2,236 2,088 Provision for Deferred Income Taxes and ITC 325 123 Equity Portion of AFUDC (129 ) (54 ) Cash Surrender Value of Life Insurance 51 172 Changes in Assets and Liabilities: Accounts Receivable 511 128 Unbilled Revenues 463 245 Materials & Supplies (5 ) (68 ) Prepayments 488 368 Other Assets (311 ) (213 ) Accounts Payable (732 ) (1,006 ) Accrued Taxes 1,639 2,092 Accrued Interest (1,166 ) (941 ) Employee Benefit Plans 673 678 Unearned Revenue & Advanced Service Fees (30 ) - Other Liabilities 344 115 NET CASH PROVIDED BY OPERATING ACTIVITIES 5,718 5,731 CASH FLOWS FROM INVESTING ACTIVITIES: Utility Plant Expenditures, Including AFUDC of $112 in 2009, $49 in 2008 (5,976 ) (7,008 ) Restricted Cash 116 219 NET CASH USED IN INVESTING ACTIVITIES (5,860 ) (6,789 ) CASH FLOWS FROM FINANCING ACTIVITIES: Redemption of Long-term Debt (15,541 ) (490 ) Proceeds from Issuance of Long-term Debt 7,013 343 Net Short-term Bank Borrowings 11,133 2,750 Deferred Debt Issuance Expenses (125 ) (28 ) Restricted Cash (14 ) - Proceeds from Issuance of Common Stock 374 357 Payment of Common Dividends (2,380 ) (2,319 ) Payment of Preferred Dividends (52 ) (62 ) Construction Advances and Contributions-Net (396 ) (60 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 12 491 NET CHANGES IN CASH AND CASH EQUIVALENTS (130 ) (567 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 3,288 2,029 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,158 $ 1,462 SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY: Utility Plant received as Construction Advances and Contributions $ 769 $ 546 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash Paid During the Year for: Interest $ 2,623 $ 2,546 Interest Capitalized $ (112 ) $ (49 ) Income Taxes $ 420 $ 701 See Notes to Condensed Consolidated Financial Statements. 3 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CAPITAL STOCK AND LONG-TERM DEBT (Unaudited) (In thousands) March 31, December 31, 2009 2008 Common Stock, No Par Value Shares Authorized - 40,000 Shares Outstanding - 2009 - 13,425 $108,100 $107,726 2008 - 13,404 Retained Earnings 29,006 30,077 TOTAL COMMON EQUITY $137,106 $137,803 Cumulative Preference Stock, No Par Value: Shares Authorized - 100 Shares Outstanding - None Cumulative Preferred Stock, No Par Value: Shares Authorized - 134 Shares Outstanding - 32 Convertible: Shares Outstanding, $7.00 Series - 14 $ 1,457 $ 1,457 Shares Outstanding, $8.00 Series - 7 816 816 Nonredeemable: Shares Outstanding, $7.00 Series -1 102 102 Shares Outstanding, $4.75 Series - 10 1,000 1,000 TOTAL PREFERRED STOCK $3,375 $3,375 Long-term Debt: 8.05%, Amortizing Secured Note, due December 20, 2021 $2,668 $2,695 6.25%, Amortizing Secured Note, due May 19, 2028 8,050 8,155 6.44%, Amortizing Secured Note, due August 25, 2030 5,997 6,067 6.46%, Amortizing Secured Note, due September 19, 2031 6,277 6,347 6.59%, Amortizing Secured Note, due April 20, 2029 6,976 - 4.22%, State Revolving Trust Note, due December 31, 2022 657 657 3.30% to 3.60%, State Revolving Trust Note, due May 1, 2025 3,702 3,689 3.49%, State Revolving Trust Note, due January 25, 2027 677 675 4.03%, State Revolving Trust Note, due December 1, 2026 939 939 4.00% to 5.00%, State Revolving Trust Bond, due September 1, 660 660 0.00%, State Revolving Fund Bond, due September 1, 2021 464 500 3.64%, State Revolving Trust Note, due July 1, 2028 395 389 3.64%, State Revolving Trust Note, due January 1, 2028 137 140 First Mortgage Bonds: 5.20%, Series S, due October 1, 2022 12,000 12,000 5.25%, Series T, due October 1, 2023 6,500 6,500 6.40%, Series U, due February 1, 2009 - 15,000 5.25%, Series V, due February 1, 2029 10,000 10,000 5.35%, Series W, due February 1, 2038 23,000 23,000 0.00%, Series X, due September 1, 2018 529 538 4.25% to 4.63%, Series Y, due September 1, 2018 710 710 0.00%, Series Z, due September 1, 2019 1,207 1,230 5.25% to 5.75%, Series AA, due September 1, 2019 1,675 1,675 0.00%, Series BB, due September 1, 2021 1,538 1,566 4.00% to 5.00%, Series CC, due September 1, 2021 1,895 1,895 5.10%, Series DD, due January 1, 2032 6,000 6,000 0.00%, Series EE, due September 1, 2024 6,588 6,693 3.00% to 5.50%, Series FF, due September 1, 2024 8,025 8,025 0.00%, Series GG, due August 1, 2026 1,595 1,619 4.00% to 5.00%, Series HH, due August 1, 2026 1,880 1,880 0.00%, Series II, due August 1, 2027 1,683 1,708 3.40% to 5.00%, Series JJ, due August 1, 2027 1,750 1,750 0.00%, Series KK, due August 1, 2028 1,750 1,750 5.00% to 5.50%, Series LL, due August 1, 2028 1,750 1,750 SUBTOTAL LONG-TERM DEBT 127,674 136,202 Less: Current Portion of Long-term Debt (3,323) (17,985) TOTAL LONG-TERM DEBT $124,351 $118,217 See Notes to Condensed Consolidated Financial Statements. 4 Index MIDDLESEX WATER COMPANY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation Middlesex Water Company (Middlesex or the Company) is the parent company and sole shareholder of Tidewater Utilities, Inc. (Tidewater), Tidewater Environmental Services, Inc. (TESI), Pinelands Water Company (Pinelands Water) and Pinelands Wastewater Company (Pinelands Wastewater) (collectively, Pinelands), Utility Service Affiliates, Inc. (USA), and Utility Service Affiliates(Perth Amboy) Inc. (USA-PA). Southern Shores Water Company, LLC (Southern Shores) and White Marsh Environmental Systems, Inc. (White Marsh) are wholly-owned subsidiaries of Tidewater. The financial statements for Middlesex and its wholly-owned subsidiaries (the Company) are reported on a consolidated basis.All significant intercompany accounts and transactions have been eliminated. The consolidated notes within the 2008 Form 10-K are applicable to these financial statements and, in the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary (including normal recurring accruals) to present fairly the financial position as of March 31, 2009, the results of operations for the three month periods ended March 31, 2009 and 2008, and cash flows for the three month periods ended March 31, 2009 and 2008. Information included in the Condensed Consolidated Balance Sheet as of December 31, 2008, has been derived from the Company’s audited financial statements for the year ended December 31, 2008. Certain reclassifications have been made to the prior year financial statements to conform with the current period presentation. Recent Accounting Pronouncements –In April 2009, the Financial Accounting Standards Board (FASB)issued FASB Staff Position (FSP)No.FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP FAS 157-4).FASB Statement 157, Fair Value Measurements, defines fair value as the price that would be received to sell the asset or transfer the liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions. FSP FAS 157-4 provides additional guidance on determining when the volume and level of activity for the asset or liability has significantly decreased. The FSP also includes guidance on identifying circumstances when a transaction may not be considered orderly. FSP FAS 157-4 provides a list of factors that a reporting entity should evaluate to determine whether there has been a significant decrease in the volume and level of activity for the asset or liability in relation to normal market activity for the asset or liability. When the reporting entity concludes there has been a significant decrease in the volume and level of activity for the asset or liability, further analysis of the information from that market is needed and significant adjustments to the related prices may be necessary to estimate fair value in accordance with Statement 157. This FSP clarifies that when there has been a significant decrease in the volume and level of activity for the asset or liability, some transactions may not be orderly. In those situations, the entity must evaluate the weight of the evidence to determine whether the transaction is orderly. The FSP provides a list of circumstances that may indicate that a transaction is not orderly. A transaction price that is not associated with an orderly transaction is given little, if any, weight when estimating fair value. 5 Index This FSP is effective for interim and annual reporting periods ending after June15, 2009, with early adoption permitted for periods ending after March15, 2009.An entity early adopting FSP FAS 157-4 must also early adopt FSP FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments.The Company is currently reviewing the effect this new pronouncement will have on its consolidated financial statements. In April 2009, the FASBissued FSP No.FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments (FSP FAS 115-2 and FAS 124-2).FSP FAS 115-2 and FAS 124-2 clarifies the interaction of the factors that should be considered when determining whether a debt security is other-than-temporarily impaired. For debt securities, management must assess whether (a)it has the intent to sell the security and (b)it is more likely than not that it will be required to sell the security prior to its anticipated recovery. These steps are done before assessing whether the entity will recover the cost basis of the investment.
